Citation Nr: 0737105	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO. 04-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis A.

2. Entitlement to service connection for hepatitis B.

3. Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to 
September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for hepatitis A, B, and C. 

The issue of service connection for hepatitis C being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran was treated in service for hepatitis A which 
relapsed in 1976. 

2. There is no medical evidence of record that shows the 
veteran presently has hepatitis A. 

3. The veteran was diagnosed with hepatitis B in 1999, many 
years after active service.

4. No competent medical evidence has been obtained linking 
hepatitis B to any incident of active military service. 


CONCLUSIONS OF LAW

1. Hepatitis A was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 

2. Hepatitis B was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). 

Notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the veteran; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (2007). By letters dated in August 2004, and 
June 2005, the veteran was advised in accordance with the 
law, prior to the March 2005, and December 2005 rating 
decisions and in accordance with the specific requirements of 
C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. This 
notification was received by the veteran in March 2006. 
Moreover, since the preponderance of the evidence is against 
the aforementioned claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records, and VA examination 
reports. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). There are 
no known additional records to obtain. 

A hearing was offered, and the veteran cancelled his 
scheduled September 2007 Travel Board hearing. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.

Service Connection -Hepatitis A and Hepatitis B

The veteran essentially contends that he has hepatitis A as a 
result of his active service. He maintains that during 
service, he was diagnosed with the disorder and treated on at 
least two occasions. As for his claim for hepatitis B, the 
veteran asserts that he also has hepatitis B that he 
maintains escalated from his service. He therefore, asserts 
that service connection is warranted for hepatitis A and B in 
this case. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007). 

Service medical records show that the veteran was treated on 
at least two occasions in service for hepatitis A. In 
May 1976, he was hospitalized as a result of fatigue, 
weakness, and anorexia. Liver function tests showed 
improvement by hospital discharge and he was placed on a 
limited profile for 90 days after the hospital discharge. He 
was informed that if abnormal liver function tests continued, 
he would be reevaluated for a liver biopsy. The final 
diagnosis was hepatitis A, suspected but not proven. 

In June 1976, the veteran was again hospitalized. It was then 
noted that his liver function tests never returned to normal 
and he again had anorexia, fatigue, and malaise. He had a 
liver biopsy performed. On the fourth day of hospitalization, 
his liver function tests rapidly returned toward normal. The 
biopsy specimen was consistent with relapse and recurrent 
hepatitis consistent with a viral etiology. There was no 
histologic evidence of chronic activity or chronic 
progressive hepatitis. He was discharged to duty with no 
change in his profile and to be followed on an as needed 
basis. The final diagnosis was hepatitis, associated antigen 
negative, hepatitis in relapse. 

Throughout the veteran's last 3 years of service, there were 
no complaints or treatment for hepatitis A. He was discharged 
from service in 1979, and his separation examination was 
negative for hepatitis A or B. 

Since service, the veteran has not presented any medical 
evidence showing complaints, treatment, or diagnosis of 
hepatitis A. In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
There is no competent medical evidence of a current diagnosis 
of hepatitis A. Therefore, service connection for hepatitis A 
is not warranted. 

As for the veteran's claim for service connection for 
hepatitis B, the veteran's claim for this disorder also 
fails. Service medical records are devoid for findings, 
treatment, or diagnosis for hepatitis B at any time in 
service. The first medical evidence of a diagnosis for 
hepatitis B was in 1999, many years after service discharge. 
He has received treatment for that disorder since that time, 
but there is no competent medical evidence that links 
hepatitis B to the veteran's service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

The only evidence that attempts to provide a link of 
hepatitis B to the veteran's active service, is the veteran's 
statements of such. The veteran's contention regarding the 
cause of his disability is not probative, since as a 
layperson he is not competent to provide medical opinions 
that otherwise require medical expertise. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Lacking a finding of 
hepatitis B in service, or competent medial evidence that 
links the veteran's diagnosis of hepatitis B to service, a 
basis upon which to grant service connection for hepatitis B 
has not been presented. 


ORDER

Service connection for hepatitis A is denied. 

Service connection for hepatitis B is denied. 


REMAND

Additional development is necessary in this case. The veteran 
presently has hepatitis C. The veteran maintains that 
contrary to what was noted in an examination report, he did 
not indicate to VA any use of intravenous drugs while in 
service. In an August 2004 statement to VA, he continues to 
maintain that his only use of intravenous drugs was for his 
medication used to treat his hepatitis C. 

Critically for purposes of the issue of an in-service event, 
the veteran reported that he received a tattoo while he was 
on active duty. A review of his service medical records show 
that on entrance examination, there is no medical evidence 
showing he had a tattoo. On his separation examination, the 
medical evidence showed that the veteran had a sunburst 
tattoo on his arm. Tattoos are considered to be one of the 
risk factors for contracting hepatitis C. 

In May 2005, the RO requested an additional VA examination 
for the veteran in connection with his claim for service 
connection for hepatitis C. It was noted that the veteran 
underwent a VA examination in June 2004, and the examiner 
stated that the veteran's hepatitis C was not due to service, 
without providing rationale for this statement. The examiner 
indicated that the veteran had admitted and denied 
intravenous drug use. Another examination was performed in 
May 2005. Again, the same examiner attributed that the 
veteran admitted and then denied intravenous drug use and 
then indicated that hepatitis C was not contracted in service 
and stated since "there was nothing in the veteran's 
military records to indicate any type of exposure to blood or 
blood products except what might have been done illegally at 
unknown times." 

However, the examiner again did not address the veteran's 
tattoo obtained in service, which is a known risk factor for 
hepatitis C. 

Given the uncertainty regarding the question of whether the 
veteran's apparent in-service tattoo could have caused 
hepatitis C, the claims folder will be returned to the 
examiner who will be directed to clarify whether this event 
could have caused hepatitis C, with accounting for the 
May 2004 Risk Factors for Hepatitis Questionnaire. See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.). 




Based on the foregoing, this case is REMANDED to the RO via 
the AMC for the following:

1. The claims folder should be returned 
to the VA examiner who conducted the June 
2004 VA examination. The examiner should 
specifically address the various risk 
factors of hepatitis C. The examiner 
should be asked whether the veteran 
contracted hepatitis C in service based 
upon any known exposure to risk factors 
shown in the records, to include tattoos. 
The examiner should provide an opinion 
based on the veteran's history and the 
medical evidence of record, as to which 
risk factor(s) was (were) the most likely 
cause of hepatitis C, if such history led 
to hepatitis C. 

The examiner must also explain whether 
the in-service diagnosis of hepatitis A 
could have represented the onset or the 
misdiagnosis of hepatitis C. A rationale 
must be provided for all opinions and 
conclusions reached. 

If the examiner conducting the earlier 
examination is no longer employed by VA 
or is otherwise unavailable, the matter 
may be referred to an equally qualified 
examiner. 

If an additional examination or other 
clinical testing is necessary or 
appropriate, the RO/AMC should direct 
such examination or clinical testing. If 
accomplished, the claims folder and a 
copy of this remand will be available to 
the examiner, who must acknowledge 
receipt and review of these materials in 
any report generated as a result of this 
remand.

2. After the above development is 
completed, adjudicate the claim 
considering all the evidence of record. 
If the benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case. Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


